DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
Response to Amendment
3. The amendment and the Declaration under 37 CFR 1.132 filed on June 14, 2022 have been fully considered. All previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929) and Robin et al (US 5,278,196).

5.  Argyropoulos et al discloses a multicomponent coating composition for producing cross-linked polyurethanes, the composition comprising two separate components in a form of a kit ([0120]):
- a first component A) comprising a polycarbamate having functionality of 3 or more ([0014]) and
- a second component B) comprising a polyaldehyde having two or three aldehyde groups ([0061]), i.e. functionality of 2 or 3; 
further comprising a triggering agent such as an acid catalyst, specifically p-toluenesulfonic acid (Abstract, [0018], [0038], [0096], [0097]); 0.01-10%wt of a dehydrating agent ([0055]) and may include 1-25%wt of an inorganic pigment such as calcium carbonate ([0058]).

6.  The composition may further comprise additional ingredients ([0055]); specifically the composition further comprises an inert finely-divided powder as a filler ([0114]).

7.  The multicomponent composition comprises “a stabilized mixture”, i.e. a physical combination of ingredients that will not undergo a curing step ([0120]).
Since the multicomponent composition is required to prevent premature curing and is cited as “stabilized mixture”, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific combination of the ingredients in the component A) and in the component B) so to prevent any potential reactions between the ingredients, including the separation of the inorganic pigments, powders/ fillers from the acid catalysts, e.g.  to avoid the reaction between the calcium carbonate pigment with the acid (as to instant claims 1 and 6). Further, it would have been obvious to a one of ordinary skill in the art to place the inorganic pigments, powders/ fillers in the component B) and the acid catalyst in the component A), since it would have been obvious to choose materials based on their suitability (as to instant claims 2, 7-8). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). In re Ruff 118 USPQ 343 (CCPA 1958).

	
8.  The method for preparing the composition comprising mixing the components of the multicomponent composition to prepare the crosslinked polyurethane ([0024], [0026], [0098], as to instant claim 6).

9.  The crosslinked polyurethane is useful as an adhesive, coating or sealant and is used for preparing an article comprising the same ([0048]). The produced cross-linked polyurethane comprises improved water resistance, increased hardness and improved adhesion ([0049], [0092]).
10.  The composition is applied to substrate by spraying, rolling ([0115]) and the substrate being coated or sealed can be of any shape ([0115]) and comprises any material like wood, metal, ceramic or plastic ([0116]). The composition maybe disposed between two substrates ([0117]). Argyropoulos et al teaches that the polyurethane compositions are used for making different articles, fibers and foams ([0003]).

11. Argyropoulos et al does not recite the number average molecular weight of the polycarbamate and thereby does not recite the average equivalent weight of the carbamate, and does not recite the amount of used acid catalyst.

12. However, Popa et al discloses a curable composition comprising:
a) a polyaldehyde having two or more aldehyde groups ([0024]), i.e. functionality of two or more (corresponding to requirement “b” in instant claims 1 and 6);
b) 0.1-5%wt of an acid catalyst, specifically p-toluenesulfonic acid ([0041], [0045]);
c) a polycarbamate having Mn of 1,000-1,500 and functionality of at least 3 or at least 4 ([0053], corresponding to requirement “c” of instant claims 1 and 6);
d) one or more fillers (Abstract).
Given the polycarbamate is having Mn of 1000 and functionality of 4, therefore, the average equivalent of the polycarbamate, determined according to the method as disclosed in instant specification (i.e. Mn/functionality), will be 1000/4=250 (corresponding to requirement “d” in instant claims 1 and 6).
Further, based on the teachings of Popa et al, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific molecular weight, the functionality, and thereby an average equivalent weight, of used polycarbamate, so to produce the final composition having desired properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
13.  The method for making the composition comprises mixing the components a)-d) in any mixing device ([0062]).
14.  The composition is curable at room temperature providing a high degree of cross-linking ([0063]).

15. Since both Argyropoulos et al and Popa et al are related to cross-linkable compositions comprising polycarbamate, polyaldehyde, acid catalyst such as p-toluenesulfonic acid, and fillers, used for making cross-linked compositions, and thereby belong to the same field of endeavor, wherein Popa et al discloses the use of polycarbamate having Mn of 1000 and functionality of 4, and the acid catalyst used in amount of as high as 5%wt to produce the cross-linked compositions cured at room temperature providing a high degree of crosslinking, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Argyropoulos et al and Popa et al, and to include, or obvious to try to include, the polycarbamate and the acid catalyst as taught by Popa et al, also in amounts as taught by Popa et al, as the polycarbamate and the acid catalyst components in the composition of Argyropoulos et al, so to provide the cross-linking compositions capable of curing at room temperature and providing a high degree of crosslinking, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Thus, the two-component composition of Argyropoulos et al in view of Popa et al, upon combining the two components of the kit, provides cross-linked polyurethane coatings of the substrates.

17.  Though Argyropoulos et al in view of Popa et al discloses the composition comprising fillers and 0.01-10%wt of dehydrating agents ([0055] of Argyropoulos et al),  Argyropoulos et al in view of Popa et al do not specify the filler or dehydrating agent being calcium oxide having particle size of 3-25 micron.

18. However,
1) Anderson et al discloses a multicomponent composition in the form of a kit for preparing a polyurethane comprising s separate first component and a separate second component (col. 19, lines 52-55), wherein the first component comprises a polycarbamate and the second component comprises a polyaldehyde (Abstract), wherein the multicomponent composition further includes a dehydrating agent  (col. 7, lines 46-55), wherein the composition produces polyurethane coatings having water resistance (col. 18, lines 51-52). The polyurethane is used for forming foams (col. 1, lines 20-22). Thus, Anderson et al explicitly teaches the use of dehydrating agents in polyurethane foams, including those produced from a reaction of polyaldehyde and polycarbamate.
2) Ryugo et al discloses a polyurethane foam prepared from a polyurethane-forming composition, wherein said composition comprises a calcium oxide having particle size of 0.1-50 microns (corresponding to requirement “a” of instant claims 1 and 6) in amount of preferably 0.8-6%wt as a dehydrating agent (col. 4, lines 29-35, Abstract; col. 2, lines 15-22; col. 7, lines 65-67).

19.  Since:
 i) Argyropoulos et al in view of Popa et al disclose a polyurethane-producing composition further comprising dehydrating agents and fillers, but do not explicitly recite said dehydrating agents being calcium oxide;
 ii) Anderson et al and Ryugo et al teach various polyurethane compositions, including those produced from polycarbamate and polyaldehyde as reactants, and those in the form of a foam, further include dehydrating agent to remove water and provide said polyurethanes with water resistance; and
iii) Ryugo et al specifies said dehydrating agents being calcium oxide having particle size of 0.1-50 micron, therefore, 
based on the combined teachings of Anderson et al, Ryugo et al and Argyropoulos et al in view of Popa et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially,  calcium oxide dehydrating agent having particle size of 0.1-50 micron as the dehydrating agent in the multi-component composition for making polyurethane of Argyropoulos et al in view of Popa et al so to remove water and provide the composition with water resistance as well, given such is desired depending on the conditions, i.e. temperature and/or humidity, of the specific use of the polyurethane of Argyropoulos et al in view of Popa et al, since calcium oxide is taught in the art as being used as a dehydrating agent in polyurethane-forming systems and  it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
20.  It would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount and particle size of the calcium oxide dehydrating agent in the composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al, so to produce the polyurethane having a desired level of water resistance as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
All ranges in the composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
21. Though the two-component composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al is cited as being used for making cross-linked polyurethanes and foams (col. 1, lines 20-22 of Anderson et al), said composition is not specified as comprising a blowing agent to produce said foam.

22.  However, Robin et al discloses a blowing agents comprising 1,1,1,2,3,3,3-heptafluoropropane for use in foamable plastics to produce non-polyisocyanate-based foams (Abstract), especially being effective when used in polyurethane-based foams (col. 4, lines 25-30).

23. Since Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al disclose  cross-linked polyurethane foams produced from isocyanate-free polyurethanes, but do not disclose addition of a blowing agent to foam the composition, and Robin et al discloses a blowing agents comprising 1,1,1,2,3,3,3-heptafluoropropane specifically used for producing non-polyisocyanate-based foams (Abstract), and especially being effective when used in polyurethane-based foams (col. 4, lines 25-30), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Robin et al and Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al, and include, or obvious to try to include, at least partially the 1,1,1,2,3,3,3-heptafluoropropane blowing agent into the composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al, so to foam the cross-linked composition of Argyropoulos et al in view of Popa et al, Anderson et al and Ryugo et al and produce the cross-linked polyurethane foam (as to instant claim 4) as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

24.  Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al comprises (corresponding to requirement “e” in claims 1 and 6):
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 5%wt of the calcium oxide (molar mass 56.1) having the preferable size of 20 microns (col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.089/0.029=3 and the particle size of calcium oxide (20 micron) divided by said molar ratio will be 20/3=6.66 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 6%wt of the calcium oxide (molar mass 56.1) having the preferable size of 20 microns (col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.1/0.029=3.68 and the particle size of calcium oxide (20 micron) divided by said molar ratio will be 20/3.68=5.43 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 6%wt of the calcium oxide (molar mass 56.1) having the preferable size of 10 microns (col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.1/0.029=3.68 and the particle size of calcium oxide (10 micron) divided by said molar ratio will be 10/3.68=2.7 (as to instant claims 1 and 6).

Given the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al comprises:
- 5%wt of an acid catalyst such as p-toluenesulfonic acid (molar mass 172.2) ([0041], [0045] of Popa et al), and 
- 2%wt of the calcium oxide (molar mass 56.1) having the preferable size of 10 microns (col. 7, lines 65-67 of Ryugo et al), therefore, 
the molar ratio of the calcium oxide to the p-toluenesulfonic acid will be 0.03/0.029=1.23 and the particle size of calcium oxide (10 micron) divided by said molar ratio will be 10/1.23=8.13 (as to instant claims 1 and 6).

25.  Since the multicomponent foam composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al is cited as “stabilized mixture”, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific combination of the ingredients in the component A) and in the component B) so to prevent any potential reactions between the ingredients, including the separation of the mineral powders/ fillers/dehydrating agents from the acid catalysts, e.g.  to avoid the reaction between the calcium oxide and the acid (as to instant claims 1 and 6). Further, it would have been obvious to a one of ordinary skill in the art to place the inorganic pigments/mineral fillers/dehydrating agents in the component B); the acid catalyst in the component A); and the blowing agent added either to the component A), B) or both, since it would have been obvious to choose materials based on their suitability (as to instant claims 2, 7-8). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). In re Ruff 118 USPQ 343 (CCPA 1958).

26. Since the polyurethane foam produced from the multi-component composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al is made from the same composition as that claimed in instant invention, i.e. comprising a polyaldehyde, polycarbamate, p-toluenesufonic acid and calcium oxide, with ranges of relative amounts and specific properties of the components overlapping with the corresponding ranges of those as claimed in instant invention, therefore, the produced polyurethane foam of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention, including density and volume change, i.e. the volume change after exposure the polyurethane foam to an environment of 70ºC and 97% relative humidity for 24 hours, as well, especially since it would comprise calcium oxide having preferable size of about 20 micron specifically added as a dehydrating agent in amount of 0.8-6%wt (as to instant claims 1, 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27.  Further, since the specific properties of the foam, including density, strength, water resistance/volume change and curing rate, depend on the specific relative amounts and types of the components of said composition, i.e. specific type and amount of used blowing agent (i.e. the higher the amount of used blowing agent, the higher the expansion ratio, and thus lower the foam density), amounts of mineral fillers/calcium oxide, acid catalysts, on the size of the calcium oxide particles and on the specific functionality of each of the polyaldehyde and the polycarbamate (which will determine reaction rate and level cross-linking and thus strength of the foam), therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the used components, and size of the calcium oxide particles, so to produce the polyurethane foam having a desired density, strength, water resistance and curing rate, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

28. It is further noted that the examples of instant specification and the Declaration under 37 CFR 1.132 filed by Applicant on June 14, 2022 do not provide sufficient evidence of unexpected results of instant invention. Thus, 
1) the examples presented in Tables 3 and 4 of instant specification are based on specific compositions that are based on the specific relative amounts of the components. That is, the exemplified compositions are based on the use of 71.75-82.46 mmol of polyaldehyde with 62.2-77.6 mmol of polycarbamate at a molar ratio of polyaldehyde to polycarbamate being 0.87-1.2 with 35.81-39.16 mmol of a specific blowing agent HFC-245fa, and reacted in the presence of a single specific acid catalyst p-toluenesulfonic acid used. However, instant claims are silent with respect to the amounts of used components, i.e. instant claims are silent with respect to the relative amounts of polyaldehyde and the polycarbamate, which will, at least partially, determine the structure of the produced polyurethane foam and thereby its stability, and are silent with respect to the type and amount of used blowing agent, which will determine the level of expanding foaming and thus the density of the final foam. 
2) the magnesium oxide powder, which was used in examples 1-9, 14-16, is having particle size of 3.3-25 micron; however, calcium oxide and magnesium hydroxide used in examples 10-13 are each having a single size of 14 micron, whereas the claimed particle size of said powder is 3.3-25 micron.
Therefore, the provided evidence of unexpected results is not commensurate in scope with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
3) Further, with respect to the paragraph (11) of the Declaration, the only acidic catalyst presented in examples of instant invention is p-toluenesulfonic acid. However, instant claims generally recite the use of any acid catalyst, i.e. acid having various strength and nature (e.g. organic versus inorganic). Therefore, there is no substantial evidence that the use of magnesium oxide, magnesium hydroxide or calcium oxide as claimed in instant invention would prevent any acid catalyst of different strength and nature, from causing degradation of the foam at high heat and humidity conditions causing a detrimental dimensional change.
4) Further, referring to Table 4 of instant specification, the comparative example O showing the use of polycarbamate with functionality 2.8 (outside the claimed range) shows the hydrolytic stability of 8.3% vol change, which value is about the same or even less than some of the inventive examples 1-16. On the other hand, inventive examples 2, 5, 14 show volume change of more than 10% (Table 4), i.e. outside of the claimed range. Therefore, no sufficient evidence of criticality in using the polymer foam system as claimed in instant invention for providing foams having hydrolytic stability has been provided.

29.  Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929), Robin et al (US 5,278,196) in further view of Buffy et al (US 2010/0101165).

30. The discussion with respect to Argyropoulos et al (US 2011/0313091) in view of Popa et al (US 2014/0369850), Anderson et al (US 8,653,174), Ryugo et al (US 6,221,929), Robin et al (US 5,278,196) set forth in paragrapha 4-28 above is incorporated here by reference.

31. Argyropoulos et al  in view of Popa et al, Anderson et al, Ryugo et al and Robin et al do not recite a method for making the polyurethane foam comprising mixing the components of part A and the part B, such as the part A and the part B being expelled from tanks under pressure through a dispensing device.

32. Buffy et al discloses method for making a filled polyurethane foam comprising combining two polyurethane-forming reactants/components A and B, wherein a mineral filler, specifically calcium oxide or magnesium hydroxide ([0029])  having a particle size of 50 micron or less, such as 1-50 micron, is mixed into the one or both of the two polyurethane-producing components in amount of 5-70%wt ([0026]-[0028]), wherein the produced polyurethane foam including said mineral filler has increased fire resistance and improved structural properties ([0030], [0031]). The composition further comprises a blowing agent in one of the reactant components ([0035], [0045]-[0048], [0059]).
The filled polyurethane foam is formed by reacting the two polyurethane-producing reactants A and B in a high pressure foam dispensation head including mixing head, wherein the components are mixed in a mixing chamber, and further dispensed ([0061], [0064], [0078], as to instant claims 6, 9).
The polyurethane foamable composition is having substantial adhesion to wood, metal, plastic, and is bonded to a material making up a door, such as door frame ([0069]), which appears to be a substrate.

33. Since Buffy et al and Argyropoulos et al  in view of Popa et al, Anderson et al, Ryugo et al and Robin et al are related to polyurethane foams formed from two-component polyurethane-producing compositions comprising a mineral filler, such as calcium oxide, and a blowing agent,  the compositions having high adhesion, being applied to different substrates including wood (see [0115]-[0116] of Argyropoulos et al   and [0069] of Buffy et al), and thereby belong to the same field of endeavor, wherein Buffy et al discloses said filled polyurethane foam being formed by combining and reacting the two polyurethane-producing reactants in a high pressure foam dispensation head including mixing head, wherein the components are mixed in a mixing chamber, and further dispensed, therefore,  it would have been obvious to a one of ordinary skill in the art to combine the teachings of Buffy et al and Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al, and to use, or obvious to try to use the method for forming the polyurethane foam by combining the two separate components A and B in a high pressure foam dispensation head including mixing head as taught by Buffy et al as the method for forming the polyurethane foam of  Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al, so to allow a prolonged storage of the components A and B of the composition of Argyropoulos et al in view of Popa et al, Anderson et al, Ryugo et al and Robin et al and to produce the foam immediately before application to a substrate as taught in the art, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
34.   Applicant's arguments filed on June 14, 2022 have been fully considered. It is noted that all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

35. In addition, it is noted that,
1) Popa et al, Anderson et al, Ryugo et al and Buffy et al are secondary references, each of which was applied for the specific reasons. Thus, Popa et al was applied for the description of specific polycarbamate and specific amounts of p-toluenesulfonic acid catalyst used to produce cross-linked polyurethanes;  Ryugo et al was applied for the teachings of the specific particle size and amount of the dehydrating agents used to prepare polyurethane foams, wherein the dehydrating agents are known in the art as being used in polycarbamate/polyaldehyde systems as shown by Anderson et al as well. Buffy et al was applied for the teachings of the method for producing “foam-in-place” by combining two components of the foam-producing system in a dispensing head before application to a substrate. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

2) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

3) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
36. With respect to Applicant’s arguments regarding the unexpected results of instant invention, as presented by examples of instant specification and the Declaration under 37 CFR 1.132 filed by Applicant on June 14, 2022, it is noted that:
1) the examples presented in Tables 3 and 4 of instant specification are based on specific compositions that are based on the specific relative amounts of the components. That is, the exemplified compositions are based on the use of 71.75-82.46 mmol of polyaldehyde with 62.2-77.6 mmol of polycarbamate at a molar ratio of polyaldehyde to polycarbamate being 0.87-1.2 with 35.81-39.16 mmol of a specific blowing agent HFC-245fa, and reacted in the presence of a single specific acid catalyst p-toluenesulfonic acid used. However, instant claims are silent with respect to the amounts of used components, i.e. instant claims are silent with respect to the relative amounts of polyaldehyde and the polycarbamate, which will, at least partially, determine the structure of the produced polyurethane foam and thereby its stability, and are silent with respect to the type and amount of used blowing agent, which will determine the level of expanding foaming and thus the density of the final foam. 
2) the magnesium oxide powder, which was used in examples 1-9, 14-16, is having particle size of 3.3-25 micron; however, calcium oxide and magnesium hydroxide used in examples 10-13 are each having a single size of 14 micron, whereas the claimed particle size of said powder is 3.3-25 micron.
Therefore, the provided evidence of unexpected results is not commensurate in scope with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
3) Further, with respect to the paragraph (11) of the Declaration, the only acidic catalyst presented in examples of instant invention is p-toluenesulfonic acid. However, instant claims generally recite the use of any acid catalyst, i.e. acid having various strength and nature. Therefore, there is no substantial evidence that the use of magnesium oxide, magnesium hydroxide or calcium oxide as claimed in instant invention would prevent any acid catalyst of different strength and nature, from causing degradation of the foam at high heat and humidity conditions causing a detrimental dimensional change.
4) Further, referring to Table 4 of instant specification, the comparative example O showing the use of polycarbamate with functionality 2.8 (outside the claimed range) shows the hydrolytic stability of 8.3% vol change, which value is about the same or even less than some of the inventive examples 1-16. On the other hand, inventive examples 2, 5, 14 show volume change of more than 10% (Table 4), i.e. outside of the claimed range. Therefore, no sufficient evidence of criticality in using the polymer foam system as claimed in instant invention for providing foams having hydrolytic stability has been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764